Sullivan, J.
This was an action of ejectment brought by the city of Omaha against Charles Nelson in the district court of Douglas county. The property in controversy is part of a public street, but Nelson claims to have acquired title to it by adverse possession. At the trial, however, he did not attempt to make good his claim. The case was submitted to the jury on the evidence of the plaintiff and, in accordance with the instructions of the court, a verdict was given in its favor. Seeking to reverse the judgment rendered on the verdict, the defendant brings the record here for review, alleging as error that the evidence does not tend to show that the city had any right to, or interest in, the property. We have read all the evidence in the record and are well satisfied that it establishes, conclusively, plaintiff’s ownership of the real estate described in the petition. The property, according to the testimony of the witness Craig, is part of Tenth street and lies between Seward and Cuming streets, in the city of Omaha. Thomas S. Crocker, register of deeds for Douglas county, produced and gave in evidence the record of certain deeds showing that the city is the owner of the east half of the southeast quarter of section 15, township 15 north, range 13 east, in this state. Before this record was introduced, but after it had been properly identified, the attention of the witness was called to the property described in the petition, and he was asked whether it was covered by the description contained in the record, or in other words, whether it was part of the east half of the southeast quarter of section 15, aforesaid. This question, to which no *825objection was interposed, was answered in the affirmative, and the answer stands in the record, no motion liavingbeen made to strike it ont. Phis evidence, being undisputed, was sufficient to justify the instruction of the court and the finding of the jury.
Phe judgment is
Affirmed.